                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION
                       CIVIL ACTION NO. 3:16-CV-00119-GNS-LLK


DUZUAN LESTER                                                                          PLAINTIFF

v.

LOUISVILLE METRO GOVERNMENT; and
DET. KEITH ROBERTS                                                                 DEFENDANTS


                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Plaintiff’s Motion to Alter, Amend, or Vacate the Court’s

Judgment in favor of Defendants (DN 40). The motion is now ripe for adjudication. For the

reasons that follow, Plaintiff’s motion is DENIED.

                                I.      BACKGROUND

       This case arises out of the criminal investigation and prosecution of Plaintiff Duzuan Lester

(“Lester”) and his purported co-defendant Eugene Baker (“Baker”). (R&R 1, DN 32). In 2012,

Lester and Baker were indicted in Kentucky state court on charges of complicity to murder,

complicity to robbery, and other lesser charges. (R&R 1). Lester spent twenty months incarcerated

at Louisville Metro Corrections and three months of home incarceration before he was acquitted

by a jury of all charges. (R&R 1).

       On February 2, 2016, Lester filed a complaint in Kentucky state court against Defendants

Louisville Metro Government and Detective Keith Roberts (“Detective Roberts”) of the Louisville

Metropolitan Police Department’s Homicide Unit. (Compl., DN 1-2). Lester asserted, inter alia,

federal and state claims of malicious prosecution. (Compl. ¶¶ 47-84). Defendants subsequently

removed the case to federal court. (Notice Removal, DN 1-3).



                                                1
       Defendants eventually moved for summary judgment on all of Lester’s claims, which this

Court granted upon the recommendation of the Magistrate Judge. (Op. & Order, DN 38; R&R

21). Lester now moves, pursuant to Fed. R. Civ. P. 59(e), to alter, amend, or vacate the judgment

of the Court dismissing his claims. (Pl.’s Mot. Alter, DN 40).

                                   II.    JURISDICTION

       This Court possesses federal question and supplemental jurisdiction over this case. See 28

U.S.C. § 1331; 28 U.S.C. § 1367(a).

                            III.     STANDARD OF REVIEW

       “Pursuant to Rule 59(e), there are three grounds for amending a judgment: (1) to

accommodate an intervening change in controlling law; (2) to account for new evidence not

available at trial; and (3) to correct a clear error of law or to prevent manifest injustice.” Berridge

v. Heiser, 993 F. Supp. 1136, 1146-47 (S.D. Ohio 1997) (citing Firestone v. Firestone, 76 F.3d

1205, 1208 (D.C. Cir. 1996)). A motion under this rule, however, “is not an opportunity for the

losing party to simply offer old arguments a second time or ‘to offer additional arguments in

support of its position’ that were not properly presented initially.” Saunders v. Ford Motor Co.,

No. 3:15-CV-00594-JHM, 2017 WL 489419, at *1 (W.D. Ky. Feb. 6, 2017) (quoting Elec. Ins.

Co. v. Freudenberg-Nok, Gen. P’ship, 487 F. Supp. 2d 894, 902 (W.D. Ky. 2007)). “Such motions

are extraordinary and sparingly granted.” Marshall v. Johnson, No. 3:07-CV-171-H, 2007 WL

1175046, at *2 (W.D. Ky. Apr. 19, 2007) (citing Plaskon Elec. Materials, Inc. v. Allied-Signal,

Inc., 904 F. Supp. 644, 669 (N.D. Ohio 1995)).

                                    IV.    DISCUSSION

       The only finding by this Court that Lester contests is the determination that Detective

Roberts possessed the requisite probable cause to initiate a criminal prosecution against Lester.



                                                  2
Lester argues that whether Detective Roberts had probable cause is a genuine issue of material fact

precluding the grant of summary judgment on Lester’s federal and state malicious prosecution

claims.

          “[A] plaintiff may bring a malicious prosecution claim under the Fourth Amendment based

on a defendant officer’s wrongful investigation, prosecution, conviction and incarceration of a

plaintiff.” Miller v. Maddox, 866 F.3d 386, 389 (6th Cir. 2017) (citing Barnes v. Wright, 449 F.3d

709, 715-16 (6th Cir. 2006)). One of the elements necessary for succeeding on such a claim is that

the plaintiff “must establish that . . . there was no probable cause to support the charges . . . . ” Id.

at 389 (citing Sykes v. Anderson, 625 F.3d 294, 308-09 (6th Cir. 2010)). A malicious prosecution

claim under Kentucky law requires the satisfaction of this same element. Martin v. O’Daniel, 507

S.W.3d 1, 11 (Ky. 2016). “[P]robable cause to initiate a criminal prosecution exists where ‘facts

and circumstances [are] sufficient to lead an ordinarily prudent person to believe the accused was

guilty of the crime charged.’” Webb v. United States, 789 F.3d 647, 660 (6th Cir. 2015) (quoting

MacDermid v. Discover Fin. Servs., 342 F. App’x 138, 146 (6th Cir. 2009)).

          Under federal law, generally, “the finding of an indictment, fair upon its face, by a properly

constituted grand jury, conclusively determines the existence of probable cause.” Id. (quoting

Barnes v. Wright, 449 F.3d 709, 716 (6th Cir. 2006)). The Sixth Circuit in King v. Harwood, 852

F.3d 568 (6th Cir. 2017), recently identified an exception to this rule:

          [W]here (1) a law-enforcement officer, in the course of setting a prosecution in
          motion, either knowingly or recklessly makes false statements (such as in affidavits
          or investigative reports) or falsifies or fabricates evidence; (2) the false statements
          and evidence, together with any concomitant misleading omissions, are material to
          the ultimate prosecution of the plaintiff; and (3) the false statements, evidence, and
          omissions do not consist solely of grand-jury testimony or preparation for that
          testimony (where preparation has a meaning broad enough to encompass conspiring
          to commit perjury before the grand jury), the presumption that the grand-jury
          indictment is evidence of probable cause is rebuttable and not conclusive.



                                                    3
Id. at 587-88.1

       Similar, but not identical, rules exist in Kentucky. Under Kentucky law, a grand jury

indictment raises a presumption of probable cause that can be rebutted by the plaintiff. Davidson

v. Castner-Knott Dry Goods Co., Inc., 202 S.W.3d 597, 607 (Ky. App. 2006) (citing Conder v.

Morrison, 121 S.W.2d 930, 931-32 (Ky. 1938)). “[T]he plaintiff has the burden of making a clear

showing that no probable cause for the prosecution existed.” Massey v. McKinley, 690 S.W.2d

131, 133-34 (Ky. App. 1985) (citing Puckett v. Clark, 410 S.W.2d 154 (Ky. 1966)).

       Lester’s contention that this Court misapplied the King exception is unfounded. In

evaluating Lester’s claim, the Court articulated Lester’s argument for the application of the King

exception, which is essentially the same argument Lester proffers in his motion sub judice:

“Instead of showing fabrication or falsehood, [Lester] argues that because the evidence and

testimony on which Detective Roberts relied to secure an indictment are so allegedly riddled with

inconsistencies, he was reckless in relying on them to suggest Plaintiff’s indictment.” (Op. &

Order 4). The Court previously addressed this argument by examining whether Detective Roberts

knowingly or recklessly made false statements or falsified or fabricated evidence in the course of

initiating Lester’s prosecution, a correct application of King. (Op. & Order 6-7). After evaluating

the alleged inconsistencies in the testimony and evidence Detective Roberts relied upon, the Court

found that Detective Roberts’ culpability rose, at best, to the level of negligence. (Op. & Order 7-

8). The Court did not misapply King.




1
  The only other exception identified by Lester, i.e., that solely an investigator’s knowing or
reckless presentation of false testimony to the grand jury to obtain an indictment establishes a
rebuttable and not conclusive presumption of the existence of probable cause, has been all but
eradicated. See King, 852 F.3d at 586-91 (discussing unviability of this exception after the U.S.
Supreme Court’s decision in Rehberg v. Paulk, 566 U.S. 356 (2012)).
                                                 4
       The remainder of the errors claimed by Lester are simple disagreements with the Court’s

findings and reiterations of arguments which were or could have been made previously. Lester

contends that the Court erred when it found that Lester failed to make the requisite showing for

application of the King exception under federal law and the clear showing of the lack of probable

cause under state law to allow his claims to proceed. Lester “may disagree with the Court’s

decision, but that is an issue for appeal, not reconsideration.” Colter v. Bowling Green-Warren

Cty. Reg’l Airport Bd., No. 1:17-CV-00118-JHM, 2018 WL 775366, at *2 (W.D. Ky. Feb. 7,

2018). Lester’s arguments in this regard are not bases for granting a motion to alter, amend, or

vacate under Fed. R. Civ. P. 59(e): A motion made under this rule “may not be used to relitigate

old matters, or to raise arguments or present evidence that could have been raised prior to the entry

of judgment.” Exxon Shipping Co. v. Baker, 554 U.S. 471, 485 n.5 (2008) (quoting 11 Wright &

Miller, Federal Practice and Procedure § 2810.1 (3d ed. Aug. 2019 update)).

       Moreover, after reviewing Lester’s articulated deficiencies associated with the evidence

establishing probable cause to believe he was complicit in the murder and robbery of the victim,

this Court finds no “clear error of law” or “manifest injustice” associated with the Court’s grant of

summary judgment. In establishing probable cause for Lester’s commission of complicity to

murder and robbery, Detective Roberts relied upon the statement of a witness, Jasmine Williams

(“Williams”). Williams stated that she rode in the vehicle to the victim’s residence with Lester

and Baker, who was ultimately convicted of the murder. (R&R 4-5). Williams identified Lester

as Baker’s associate who went into and came out of the residence where the victim was killed and

further testified she heard Baker state that he killed the victim. (R&R 4-5). Detective Roberts

also relied upon the fact that DNA, which would have matched 1 in every 6,300 people, found on

a hat left at the scene of the crime implicated Lester. (Pl.’s Mot. Alter 14). Finally, Detective



                                                 5
Roberts relied upon the statement of another individual who relayed hearsay from others, including

Baker’s sister, that Baker and Lester had stolen drugs from the victim. (R&R 4). No clear error

of law or manifest injustice is present in the conclusion that the deficiencies Lester posits with this

evidence2 invalidates its veracity in establishing probable cause or evidences a reckless disregard

for the truth or malice on the part of Detective Roberts. Kavanaugh v. Lexington Fayette Urban

Cty. Gov’t, 638 F. App’x 446, 456 (6th Cir. 2015) (quoting Gregory v. City of Louisville, 444 F.3d

725, 758 (6th Cir. 2006)); Garcia v. Whitaker, 400 S.W.3d 270, 274 (Ky. 2013) (quoting Raine v.

Drasin, 621 S.W.2d 895, 899 (Ky. 1981)). While those other circumstances may have dissuaded

a jury from finding Lester guilty beyond a reasonable doubt of complicity in the murder, the

Court’s conclusion that the substance of Williams’ statements (and Lester’s incriminatory DNA)

supported probable cause was not a clear error of law even if the indictment did not conclusively

establish probable cause.

                                  V.      CONCLUSION

       For the reasons set forth above, IT IS HEREBY ORDERED that Plaintiff’s Motion to

Alter, Amend, or Vacate (DN 40) is DENIED.




cc:    counsel of record                                             November 27, 2019




2
  Specifically, this evidence included: the eyewitness’s mispronunciation of Lester’s first name;
the failure of police to recover marijuana an eyewitness claimed fell out of Lester and Baker’s
pockets before they entered the car; the eyewitness’s seemingly incorrect statement that Lester and
Baker were wearing hats when they left the scene of the crime; two other eyewitnesses identifying
another individual as the culprit alongside Baker; all three eyewitnesses’ description of the
culprit’s skin color as “dark skinned” while Lester is “light brown skinned”; Detective Roberts’s
failure to obtain a criminal history of the incriminating eyewitness; and the potential self-serving
effect of the incriminating eyewitness’s identification of Lester. (Pl.’s Mot. Alter 7-8).
                                                  6
